Citation Nr: 0023787	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Stephen A. Stefanski, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from January 1976 to 
February 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in New Orleans, Louisiana.  


FINDING OF FACT

The appellant has not submitted competent medical evidence to 
show that he has a seizure disorder which is related to 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to service connection for a seizure disability.  A 
veteran who submits a claim for benefits to the VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).  

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The appellant asserts, in essence, that his claimed seizure 
disorder stems from a fall which occurred at Camp Pendleton, 
California.  Review of the service medical records shows that 
clinical evaluation of the appellant's neurologic state was 
described as normal on examination conducted in December 
1975.  In addition, a Report of Medical History, completed by 
the appellant in the course of the 1975 examination, does not 
indicate that he mentioned any complaints concerning 
suffering from seizures.  A clinical record - narrative 
summary, dated in January 1977, shows that the appellant was 
admitted for alcoholic detoxification.  The appellant gave a 
history of drinking alcohol for approximately 4 years, 
heavily over the past month.  He complained of frequent 
blackouts, and also indicated that he felt shaky and sweaty.  
Past medical history and review of systems was noted as 
essentially noncontributory.  He was placed on bed rest for 
seizure precautions and was begun on a regimen of various 
prescribed medications to prevent withdrawal symptoms.  The 
summary noted that on the fourth day of hospitalization the 
appellant had a "questionable" seizure, which was treated 
uneventfully with Valium, and was without sequelae.  It was 
also noted that on the appellant's eighth day in the hospital 
he left the ward, against physician's orders.  While away 
from the ward, it was noted that he fell down some stairs and 
subsequently, complained of injury to his back and neck.  The 
Report of Medical Examination at service discharge, dated in 
February 1977, indicates that clinical evaluation of the 
appellant was normal.  Additionally, review of the report 
indicates that the appellant made no complaints of a medical 
nature in the course of the examination.  

Medical records on file following the appellant's 1977 
service separation include a June 1997 progress note which 
indicates a diagnosis of history of "syncope -- possible 
seizure."  A July 1997 treatment note shows that a seizure 
disorder was diagnosed.  Other treatment records, dated in 
September 1997 and December 1997, note the presence of 
seizure symptoms; neither record is shown to contain a 
diagnosis concerning seizure disorder.  The December 1997 
treatment note also shows that the appellant admitted to 
occasional blackouts.  A physician progress note, dated in 
April 1998, shows that the appellant was not having as many 
seizures while on medication.  A computerized tomography scan 
was reported as normal.  A seizure disorder was also 
diagnosed on examination in October 1998; the frequency of 
the seizures was described as "very seldom to none."  

Additional pertinent VA medical treatment records include a 
March 1998 neurology clinic report which shows that the 
appellant was evaluated for seizure disorder.  A seizure 
disorder, likely post-traumatic was diagnosed.  The report of 
an electroencephalogram accomplished in April 1998 shows 
normal findings for the appellant's age.  No clear and 
precise evidence was seen in waking and light sleep for any 
definite focal or diffuse cerebral dysfunction.  In addition, 
the report noted that no epileptiform discharges were seen.

The appellant indicated that the medical evidence of record 
shows that he had seizures in service and has continued to 
have undergone regular treatment for this problem.  Beyond 
the appellant's assertions, there is no evidence of record 
linking the appellant's seizure disorder to his period of 
active service.  While the evidence of record provides a 
finding inservice of a "questionable" seizure during a 
period of inservice alcoholic detoxification, the report of 
medical examination at service separation, discussed above, 
was devoid of any seizure-related problems.  In addition, 
although the record contains several postservice diagnoses of 
seizures, these seizure events were initially documented in 
1997, approximately 20 years following the appellant's 
service separation in 1977.  In essence, the record is found 
not to include any competent medical evidence to establish a 
nexus between his current seizure disorder and service.  The 
appellant's assertions are insufficient to satisfy the nexus 
requirement because it is not shown that the appellant has 
any medical training or expertise to comment on the medical 
causation for his claimed seizure disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the appellant 
has not submitted competent medical evidence of a nexus 
between his claimed seizure disorder and period of active 
service, his claim must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.


ORDER

Service connection for seizure disorder is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

